PORTRUM, J.
This is an ejectment suit brought by the complainant to recover 150 acres of land lying in Morgan county, for which it claims a superior title. The defense is a denial of the superior title of the complainant and also a title acquired by adverse possession on behalf of the defendant. The Chancellor dismissed the bill for the following reasons, to-wit:
“That the complainant has not sustained its bill by the proof, for the reason that it has failed to show in .itself a perfect chain of title to the land sued for, the court finding and holding that the following deeds offered by the complainant in its chain of title, to-wit: The deed from C. P. G. Bleidorn, et al., to Annie G. Gerding, dated December 6, 1901 (also naming three other deeds), being Exhibits 14 to 18 inclusive to the deposition of complainant’s witness, Z. T. Scott, taken March 21, 1923, were each and all executed at and during the time that defendant’s predecessor in title was in the actual, open, notorious, adverse possession of the tract of land sued for in complainant’s bill, under a deed professing to convey the land in fee, and that each of said deeds- are therefore champertous and void in so far as they conflict with the 155 acre tract claimed by the defendant and hereinafter specifically described and salid deeds pass no title to the tract of land sued for to the vendees named therein in so far as the land conveyed hereby covers the said 125 acre tract, and that all subsequent conveyances based on said champertous deeds and filed as a part of complainant’s chain of title likewise pass no title to the complainants in so far as they conflict with the 155 acres.
“Upon the trial of this cause, the defendants objected to Exhibits 9 to 20 inclusive to the deposition of complainant’s witness, Z. T. *502Scott; taken Marcia 21, 1923, said exhibits constituting a portion of the complainant’s chain of title . . . which exception was by the
court in part sustained and the following of said exhibits were excluded as evidence, to-wit:
“Exhibit 14, deed of C. P. G. Bleidorn, et al., to Annie G. Gerding, dated December 6, 1901; Exhibit 15, Lena Iiafely, et al. to Annie G. Gerding, dated January 4, 1902; Exhibit 16, deed of Annie G. Gerding, et al., to George W: Chandler, dated January 6, 1902; Exhibit 17, deed of Annie G. Gerding, et al., to iBryn Mawr Mining & Land Company, dated March 21, 1902; Exhibit 18, deed of Bryn Mawr Mining & Land Company to Summit Coal Company, dated June 3, 1906, and said objections as relating* to other exhibits above specified were overruled.”
It is conceded that these conveyances were links in the chain of title of the complainant, and their exclusion broke the chain and destroyed the evidence of a superior title. This evidence was not preserved and made a part of the record by a bill of exceptions, or in the manner designated by the statute, which makes a formal bill of exceptions unnecessary. They are no part of the record, and cannot be considered by this court for this reason, regardless of the soundness of the ruling of the lower court in excluding them.
Formerly, it was necessary for a party to preserve excluded evidence by a formal bill of exceptions, but since the Act of 1905, Chapter 48, a new and more informal method is provided, and when the Act is complied with, the excluded evidence becomes a part of the record. This Act is codified in Shannon’s Code, Section 4836al, et seq.
“In the trial of causes in ’the Chancery Court of this State, where exceptions to evidence are either sustained or overruled, it shall not be necessary, upon an appeal of the case, to embody the ruling of the chancellor, the exceptions and the excluded evidence in a bill of exceptions, if the rulings of the chancellor, the exceptions, and the excluded evidence are set out in the body of the deposition and properly authenticated by the chancellor, and the same shall constitute a part of the record, and sustained in lieu of a bill of exceptions.
“4836a2. Where any documents, depositions or exhibits to depositions or any other papers are excluded in part or as a whole, it shall not be necessary on appeal to embody the same, the exceptions thereto and the rulings of the chancellor, in a separate bill of exceptions, where the action of the court on parts or the whole documents, depositions thereto, or other papers, is duly noted thereon by the chancellor, and the same shall constitute a part of the record, as provided in preceding sections; provided, however, these rules shall not apply where the testimony is oral.”
See also Gibson’s Suits in Chancery, Sections 538 and 1213.
It is necessary that the chancellor identify and authenticate the excluded evidence, and when the statute requiring this has not been *503complied with, the evidence is not a part of the record and cannot he considered upon a review of the case.
“ ‘Upon what principle, then, can a judge make an order that deeds, bonds, notes, depositions, etc., shall become a part of the record and leave it to the clerk to certify them and authenticate them? It is his (judge’s) duty to do it himself. Much mischief might result from such practice, and we cannot support it.’”, Wynne v. Edwards, 7 Humphreys, 419; Railway & Light Company v. Martin, 117 Tennessee, 704, 99 S. W., 367.
From the foregoing authority, it is evident that nothing contained in the decree can relieve the court of the duty to comply with the statute strictly by authenticating and identifying the excluded evidence. With this evidence excluded, the complainant cannot make out a perfect chain of title under any theory, and it results that this case must fail.
For the foregoing reasons, the judgment of the lower court is affirmed, with costs.